Citation Nr: 1328368	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.

(The appellant's claims of service connection for a bipolar 
disorder, and an initial compensable disability rating for 
service-connected sensorineural hearing loss of the left ear 
are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant served in the Puerto Rico Army National Guard 
(PRARNG) wherein he had periods of active duty for training 
and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.  

In July 2006, the appellant testified at a personal hearing 
over which a Decisions Review Officer presided while at the 
RO.  A transcript of that hearing has been associated with 
the claims file.

In May 2009, the Board denied service connection for 
hypertension, and the appellant subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2010, the appellant, through his 
attorney, and the Secretary, VA, entered into and submitted 
a Joint Motion to Remand and Vacate the Board Decision 
(Joint Motion).  In an Order dated that same month, the 
Court vacated the May 2009 Board decision and remanded the 
case to the Board for further appellate review consistent 
with the Joint Motion.

In compliance with the Court's Order, the Board remanded the 
case to the RO via the Appeals Management Center (AMC), in 
Washington, DC, in August 2010 for additional development.  
The AMC completed the additional development as directed, 
continued to deny the claim, and returned the case to the 
Board for further appellate review.

In January 2012, the Board again denied service connection 
for hypertension, and the appellant subsequently appealed 
that decision to the Court.  In October 2012, the appellant, 
through his attorney, and the Secretary, VA, entered into 
and submitted another Joint Motion.  In an Order dated that 
same month, the Court vacated the January 2012 Board 
decision and remanded the case to the Board for further 
appellate review consistent with the Joint Motion.

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the appellant's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

In the October 2012 Joint Motion, the parties determined 
that an adequate medical opinion had not been provided as to 
the precise etiology of the appellant's asserted 
hypertension.

Historically, the appellant had several brief periods of 
active duty for training from March 1988 through March 2000.  
A hospital discharge summary dated in May 2000 shows that he 
had been given an Axis III diagnosis of hypertension, 
suggesting that such had already been diagnosed and 
controlled with treatment.  In August 2010, the Board 
remanded the claim so as to obtain a medical opinion as to 
the etiology of the asserted hypertension.  A VA examination 
report dated in June 2011 shows that the VA examiner opined 
that it was at least as likely as not that the appellant's 
hypertension related to his last period of active duty for 
training.  The stated rationale was that because he was 
being treated for the condition at least by May 2000, the 
onset of the condition was within one year of his last 
active duty for training period.  In this regard, the 
parties of the Joint Motion agreed that while stating the 
hypertension was manifested within one year period following 
the last period of active duty for training, the VA examiner 
did not provide an opinion as to the onset, aggravation, or 
etiology of the hypertension.  Specifically, the VA examiner 
did not provide an opinion as to whether the hypertension 
had its onset during service or whether service aggravated a 
pre-hypertension condition.  Thus, the appellant should be 
scheduled for new VA examination so as to determine the 
precise nature and etiology of his asserted hypertension.

Finally, as this matter is being remanded for the reasons 
set forth above, any additional VA treatment records for his 
hypertension should also be obtained.  See 38 U.S.C.A. § 
5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO shall contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the appellant for any 
ongoing treatment of his asserted 
hypertension.  All records obtained should  
be associated with the 's claims file.

2.  The RO shall schedule the appellant 
for a VA examination, notify the examiner 
of the appellant's periods of active duty 
for training, and ask the examiner to 
determine the current nature and etiology 
of his hypertension.  The claims file and 
a copy of this Remand must be reviewed by 
the examiner and that review should be 
indicated in the examination report.  All 
appropriate tests and studies shall be 
conducted.  

If hypertension is identified, the 
examiner is requested to provide a medical 
opinion indicating whether it is likely as 
not (50 percent probability or greater) 
that hypertension had its clinical onset 
or increased in severity beyond its 
natural progress during any periods of 
active duty for training. 

The examiner is advised that the appellant 
is competent to report his symptoms and 
history, and such reports must be 
specifically acknowledged and considered 
in formulating any opinions.  If the 
examiner rejects the appellant's reports 
of symptomatology, he or she must provide 
a reason for doing so.

The absence of evidence of treatment for 
hypertension in the appellant's service 
treatment records cannot, standing alone, 
serve as the basis for a negative opinion.

3.  The RO will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative shall be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
appellant need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



